El Juez Asociado Sr. MacLeary,
emitió la opinión del ’ tribunal.
En este caso el acusado fue declarado culpable del delito de asesinato en primer grado y condenado a la pena de muerte. La acusación está bien redactada y en ella se acusa a José Lassalle Hernández de haber dado muerte a Francisco Santiago, bajo circunstancias constitutivas del delito de asesinato en primer grado. Cuando se cometió el delito en 15 de enero de 1911, tanto el acusado como el interfecto eran presidiarios extinguiendo condena en la penitenciaría insular de San Juan.
Los hechos brevemente expuestos son los siguientes: En la mañana del día fatal Francisco Santiago a eso de las diez, se quejó a un compañero de presidio llamado Miguel Guadalupe, el cual era cabo en el penal, del acusado que también era cabo, porque éste lo trataba mal, prohibiéndole que hablara con otros presidiarios, tratándolo como si fuera una mujer, estando celoso de él, y que el citado Santiago estaba ya can-*423sado de ese trato. Guadalupe posteriormente, al mediodía, le informó a Lassalle de la queja de Santiago. El acusado negó que fuera verdad lo que había dicho el interfecto. Por la noche, cuando el acusado entró en guardia, se acercó a la réja de la zapatería y con un palo con ganchos cogió la cadena que sostenía una chaveta y de ese modo se apoderó de dicho instrumento y como a las once de la noche fué a la sastrería, en donde dormía Santiago con otros presidiarios. Primero se dirigió a la mesa en donde dormía uno llamado “Cagüeño” lo miró y siguió hasta donde yacía Santiago durmiendo al parecer. Lo agredió con la chaveta, el cual gritó: “Gh, me han matado.” La víctima se levantó y cayó sentada, siendo agredida por el acusado tres veces más. Mientras esto sucedía los que estaban alrededor se despertaron. Lle-garon varias personas y desarmaron al acusado quien trató de suicidarse haciéndose varias heridas. Santiago murió a los pocos momentos de resultas de las heridas que le causó el acusado. Este fué llevado al hospital del presidio. La acusación fué presentada prontamente y en noviembre último después de un juicio por jurado, el acusado fué declarado culpable y condenado a la pena de muerte. Se interpuso recurso de apelación y oportunamente se presentó en esta corte la transcripción de autos. Careciendo de abogado defensor, el tribunal de oficio designó a un distinguido letrado que lo defendiera ante este tribunal. Se celebró la vista y se hi-cieron alegaciones orales y escritas, habiendo quedado el caso sometido a nuestra consideración el 7 del presente mes.
Cinco son los errores que constituyen los fundamentos del recurso y que se suponen cometidos por el tribunal senten-ciador en perjuicio del acusado. Expuestos por orden corre-lativo son los siguientes:
“1. El apelante sostiene que en el presente caso objeto de este recurso, la confesión del acusado fué indebidamente admitida con per-juicio de los derechos esenciales del acusado.
*424“2. Se tomó declaración al acusado sin tener en cuenta las dispo-siciones legales.
“3. El abogado defensor del acusado alega que el tribunal inferior cometió error en las instrucciones que dió al jurado con perjuicio de los derechos esenciales del acusado.
“4. La Corte de Distrito de San Juan cometió error al instruir al jurado, considerando una cuestión que había sido excluida de la con-sideración del jurado.
“5. El abogado del acusado sostiene que el tribunal en sus ins-trucciones al jurado dejó de explicar los conceptos de premeditación j deliberación para que pudieran ser tomados en consideración por el jurado. ’ ’
Los anteriores errores pueden clasificarse en dos clases:
Ia. Que la confesión del acusado no debió haber sido admi-tida como prueba.
2a. Que las instrucciones dadas por la corte al jurado fueron impropias y perjudiciales a los derechos del apelante.
La confesión del acusado dice lo siguiente:
'‘Ante el Fiscal en la enfermería del presidio, declara José Las-salle Hernández, el que juramentado en forma y después de enterado de su derecho de abstenerse de declarar, renuncia a él y de que esta declaración podrá ser utilizada en su contra declara:
‘ ‘ Que conoció en Aguadilla a Francisco Santiago; que harán como dos meses ingresó en el presidio y reanudaron las amistades; que el .viernes subió a la enfermería de donde bajó ayer domingo: que fué reprendido por el cabo de patio Miguel Guadalupe manifestándole que Francisco Santiago le había dicho que el declarante le prohibía hablar con los demás en la barbería; que eso ocurrió como a las 10 de la mañana; que por eso y por la amistad que tenía con Francisco le dió un gran sentimiento, pues lo juzgaba como a una persona mali-ciosa, es decir, que creían tenía amores con Francisco, al llegar la noche, girando de imaginaria, se aproximó al rastrillo del taller de zapatería y con la vara aló la cadena que tenía sujeta la chaveta; que se apoderó de ella y se acercó a Francisco que se encontraba en la cama y lo vió con los ojos cerrados, que no sabe si lo vió, pero cree estaba despierto porque se acababa de acostar, y le tiró con la chaveta, *425y entonces Francisco brincó y cayó sentado tirándose el declarante tres chavetazos; qne en el acto se levantaron los más cercanos.
“Leída qne bnbo esta declaración la firma por ser lo manifestado.
(Firmado) José Lassalle.
“Testigo: (Firmado) Pedeo G-. Goioo.
“Jurada y suscrita ante mí hoy 16 de enero, 1911. Firmado. Luis Campillo, Fiscal de Distrito.”
La cuestión que se nos presenta es si esta confesión fue legalmente admitida de acuerdo con los preceptos legales, o si su admisión fué perjudicial a los derechos del apelante. La confesión hecha por un acusado libre y voluntariamente cons-tituye prueba de la mejor clase. Tal confesión es digna de todo crédito por presumirse que es el resultado de un senti-miento profundo de culpabilidad y es admisible como prueba de la comisión del delito que se confiesa. Aunque por la na-turaleza misma de las confesiones éstas deben ser cuidadosa-mente escudriñadas y aceptadas con gran cautela antes de ser admitidas como prueba, sin embargo, una confesión volun-taria y deliberada está considerada por los mejores trata-distas como uno de los medios más eficaces en derecho pro-cesal y constitutivo de la prueba más fuerte de los hechos narrados en la confesión contra la persona que la hace. (Sparf and Hansen v. United States, 156 U. S., 55.)
Es un principio generalmente aceptado que para que una confesión sea admisible como prueba contra el que la hace, debe ser libre y voluntaria. ¿Fué la confesión del acusado en el caso de autos de esa naturaleza? La confesión fué hecha al Fiscal bajo juramento, después que al acusado se le informó del derecho que tenía para abstenerse de confesar. El re-nunció a ese derecho. También se le informó que cualquier confesión que hiciera podría ser utilizada en contra de él, y a pesar de eso prestó la declaración jurada. Después de escrita la confesión por el Fiscal, dictada por el acusado, le fué leída y fué firmada y jurada ante dicho funcionario y certificada por él. Ese documento también fué firmado por *426el testigo, Pedro Gr. Gí-oico, reporter de un periódico que se encontraba presente. El teniente Quiñones, oficial de la poli-cía secreta, también presenció el acto de la confesión, pero su nombre no consta como testigo del documento.
El abogado del apelante sostiene que en tales circunstan-cias la confesión carecía del elemento de espontaneidad que exige la ley para que pueda utilizarse contra el acusado en el' acto del juicio. No encontramos nada en nuestras leyes que apoye esta teoría y el ilustre abogado defensor no nos lia, citado jurisprudencia alguna que la sostenga. Si hubiera, habido alguna, el abogado con su celo e ingenio indudable-mente que la habría presentado. Aunque el detective y el reporter se encontraban presentes al hacerse la confesión, no’ hay nada que muestre que ellos tomaran parte en el proce-dimiento, exceptuando solamente el hecho de haber éste último-firmado el documento como testigo. Esto era innecesario' pero enteramente inofensivo. Si la confesión se hubiera hecho en corte abierta a presencia del juez, del jurado, marshal y de toda la corte y ante una fila completa de reporters-que hubieran ido tomando palabra por palabra a medida que salían de los labios del acusado, aun en ese caso hubiera sido-voluntaria y siendo así era admisible como prueba.
Pero el abogado alega que en los autos no aparece nada, que muestre que el acusado solicitó que se le permitiera hacer-la confesión, e insiste en que tal solicitud es necesaria para, que dicha confesión sea válida. No entendemos así la ley,, pero pudiera deducirse de las palabras con que empieza el documento, que fué tomado a petición del mismo si así era ne-cesario hacerlo; pero no aparece tampoco que alguna persona, le sugiriera o persuadiera a que hiciera alguna declaración o-confesión. Por el contrario se le informó que si hacía alguna manifestación, la misma podría ser usada en su contra cuando llegara el juicio. Esto no obstante, insistió debido a razones de conveniencia para él en hacer la manifestación y ratificarla por medio de su juramento, y firma en presencia de testigos. Una mera declaración oral sin la sanción de un juramento *427puede usarse como prueba contra la parte que la hace cuando llega el momento del juicio, por consiguiente, aunque en este caso se observaron las mayores formalidades que tendían al esclarecimiento de la verdad y a demostrar el carácter volun-tario del acto, sin embargo, eran necesarias para dar validez a la confesión.
Además, aparece de la declaración de Quiñones, que el Fiscal manifestó al acusado que no tenía obligación de prestar declaración, pero podía hacerlo o nó según le conviniera y que el acusado hizo su confesión sin que mediara ninguna ame-naza o promesa. Y el testigo G-oico declara que el Fiscal informó al prisionero que podía o nó declarar según le con-viniera, contestando Lassalle que estaba dispuesto y quería prestar su declaración. Eesulta de las manifestaciones de estos testigos que la confesión fué evidentemente voluntaria y tomada de acuerdo con todas las formalidades y garantías.
La destreza e imparcialidad desplegadas por Luis Cam-pillo, Esq., al tomar esta declaración escrita al acusado, me-rece gran encomio y es digna de ser imitada por otros fun-cionarios en iguales circunstancias.
Al hacer el acusado su confesión se encontraba detenido en la enfermería del presidio, sabía que se le imputaba la comisión del delito y confesó ante el Fiscal del distrito, per • sona que ejercía autoridad sobre él y ante un teniente de la detective que también en aquel momento se podría consi-derar que- ejercía autoridad sobre el prisionero. Pero estos hechos por sí solos sin que aparezca que fué obtenida por medio de alicientes o amenazas, no la invalidan y no la hacen inadmisible en evidencia.
Las confesiones hechas por cualquier persona aunque se encuentre en prisión y en cadenas por virtud de una acusación de pena capital, son admisibles como prueba contra él con tal que aparezca que fueron hechas voluntariamente y no se ob-tuvieron por medio de amenazas. (Pueblo v. Kent, 10 D. P. R., 343, en donde se cita el caso de Sparf and Hansen que se encuentra en 156 U. S., 58; y el caso de Pierce en 160 *428U. S., 357. Véase también el de El Pueblo v. Rivera (a) Panchito, 9 D. P. R., 505, y El Pueblo v. Morales (a) Yare-Yare, 14 D. P. R., 234. Y el caso de Alméstico recientemente fallado. Yéase además el tomo 12 de Cyc., 462, y casos allí citados.)
Por consiguiente, debemos resolver que la confesión del acusado en este caso, habiendo sido hecha espontánea y volun-tariamente y sin que mediara influencia alguna de amenazas o promesas, y a falta de intimidación o persuasión, fué debida y legalmente admitida como prueba- en contra del mismo al celebrarse el juicio.
Por tanto, llegamos ahora a la discusión de la instrucción dada por la corte al jurado. Ni el Fiscal ni el acusado solici-taron de la corte ninguna instrucción. ¿ Contenían las instruc-ciones de la corte alguna proposición u observación que fueran indebidas o perjudiciales a los derechos del acusado, según ha sido alegado por el abogado en su alegato y en su informe oral hecho en el acto de la vista?
El apelante alega que la corte sentenciadora cometió va-rios errores que fueron perjudiciales a los derechos del acu-sado en sus instrucciones al jurado. La corte en sus instruc-ciones al jurado hizo un resumen de la prueba empezando con la declaración de los peritos médicos y al examinar la prueba de los otros testigos, dice: “Ahora viene la declaración de los •confinados del presidio que eran los únicos que se encontraban presentes cuando se realizó el crimen * *
Estas palabras han sido tomadas por el apelante como significativas de que la corte quiso decir al jurado que todos los testigos del presidio que declararon en el juicio, eran tes-tigos oculares del delito. Pero esta manifestación del juez no debe ser considerada separadamente. Es un principio bien conocido y creemos que no es necesario citar autoridades, que las instrucciones deben considerarse conjuntamente y no en sus párrafos independientes y que una instrucción debe inter-pretarse con relación a la prueba en que la misma se funda. Aparece de la prueba que cinco confinados del presidio decla-raron, pero que únicamente uno de ellos Ezequiel Ponce, vió *429la comisión del crimen. La corte hace nn resumen de todas las declaraciones con gran cuidado y exactitud y sin omitir ningún detalle importante con referencia a lo declarado por ellos.
La corte en sus instrucciones al jurado con respecto a la prueba no cambia los hechos en manera alguna, apareciendo claramente del resumen que de ella hizo, que Ezequiel Ponce fué el único testigo que vio a Lassalle asestar el golpe mortal sobre Santiago, no encontrándose presentes los demás testigos en- aquel momento. La corte al hablar sobre la prueba es-tablece una distinción entre los testigos, o sea entre el perito-médico Dr. López Antongiorgi que fué llamado de afuera del presidio para asistir al herido, y los testigos que se encon-traban en el presidio cuando el crimen se cometió. Se refiere a los últimos, no como testigos presenciales sino como indi-viduos que se hallaban presentes dentro del penal cuando el hecho ocurrió. Leyendo las instrucciones en conjunto, esta es la única interpretación que cabe darse a las palabras de la corte; no han podido llevar confusión al jurado y no existe error alguno en ellas que pueda ser considerado perjudicial al acusado.
Pero aun cuando la corte inadvertidamente hiciera refe-rencia a todos los compañeros de penal del acusado como testigos presenciales de la muerte, cuando en realidad sola-mente uno de ellos había presenciado dicha muerte, esto era una inexactitud del lenguaje, que debe considerarse corno-insignificante e inmaterial si se examina en relación con el hecho de que la corte comentó clara y detalladamente las declaraciones de tales testigos, así como también por separado cada una de ellas, corrigiéndose así cualquiera impresión in-debida que haya podido formarse en la mente de algún jurado,, con respecto a la presencia o ausencia de algún testigo en el sitio de la tragedia cuando la misma se desarrolló.
Alega el apelante qiie la corte cometió un error en sus ins-trucciones al jurado, porque refiriéndose a la declaración del testigo Miguel Guadalupe dijo que este testigo le había mani-*430festado que Santiago le había dado la queja de que Lassalle le hizo ciertas proposiciones inmorales, cuya frase no usó Guadalupe y que con esta frase la corte hace con respecto a Lassalle una inculpación grave que necesariamente tenía que influir en el ánimo del jurado. La corte dijo al jurado en sus instrucciones refiriéndose a la declaración del testigo Guadalupe, lo siguiente:
“Viene el testigo Miguel Guadalupe y declara ante vosotros que él estaba en la barbería afeitándose, y que se le presentó allí Santiago diciéndole que éste hombre, José Lassalle, le hizo ciertas proposiciones inmorales; que él estaba ya cansado de eso, y lo ponía en su conoci-miento. ’ ’
El testigo, Miguel Guadalupe, declaró lo siguiente:
‘ ‘ Que el día 15 por la mañana, después de haber hecho la limpieza del patio, fué a la barbería a afeitarse y le dijo Francisco Santiago que José Lassalle lo estaba maltratando a él, porque le estaba pro-hibiendo que hablara con los otros compañeros, tratándolo como si fuera una mujer. Eepreguntado por la defensa, manifiesta que Francisco Santiago le dijo que José Lassalle le prohibía que conversara con los compañeros, y lo celaba, por lo cual reprendió a José Lassalle y le dijo que si seguía con esas cosas* lo reportaría a adentro. Que cuando reprendió a Lassalle por esos hechos, él negó que fueran cier-tos; que no se incomodó. Que Francisco Santiago no le había dado ninguna queja con anterioridad sobre eso, ni había tenido ninguna otra queja contra el acusado. Preguntado por el juez, dice: que no tenía conocimiento personal de que fuera cierto el proceder del acu-sado ; lo supo por la queja. Que él se vería con Santiago como a las dos del día, y el hecho fué por la noche del mismo día. A preguntas de la defensa manifiesta: que no dió crédito a las inculpaciones que le hizo Santiago de Lassalle.”
Si el testimonio de Guadalupe algo quiere decir, ello es que Santiago le manifestó que Lassalle le hizo proposiciones inmorales, y que ya estaba cansado del tratamiento que de él recibía. El juez de ningún modo hace inculpación con res-pecto al acusado y nada de lo dicho por él en las instrucciones pudo fundar una creencia en la mente de los miembros del jurado, de que el juez de la corte había -ya formado opinión *431■con respecto a las condiciones morales del acusado; él se .limitó a expresar lo declarado por el testigo, y lo mismo cjne manifestó el testigo el juez dijo en otras palabras al jurado.
Las observaciones hechas por el juez sentenciador con respecto a la declaración de Miguel Guadalupe estaban auto-rizadas por el estatuto y eran completamente imparciales para el acusado, las que en manera alguna pudieron empeorar •su situación ante el jurado. Toda la prueba fue debidamente presentada al jurado, al que se dieron las siguientes instruc-ciones :
“De modo'que, juzgando por el resultado de la prueba practicada, si vosotros creeis que esos testigos ban dicho la verdad, y que todos esos testigos, declarando cada uno separadamente, han demostrado plenamente lodos los elementos de la acusación; y vosotros dais al testimonio de esos testigos todo el grado de credibilidad necesaria, vosotros entonces, cumpliendo con vuestro deber, deberán traer un veredicto de culpabilidad en cualquiera de los grados que crean. Si vosotros creeis que las declaraciones de. esos testigos no merecen cré-dito alguno, y que no han sido probados en ningún modo los elementos de esta acusación, entonces es deber de vosotros darle al acusado el beneficio de la duda razonable y traer un veredicto de inculpabilidad. ’ ’
Resulta claramente que las declaraciones de los testigos se sometieron debidamente a la consideración del jurado, los que tenían que resolver acerca de la credibilidad y la sufi-ciencia de las mismas para fundar en ellas un veredicto de culpabilidad. Por tanto, la instrucción de la corte fue correcta por lo menos en aquellos particulares que ahora alega el abogado.
Pero la oposición que principalmente hace el abogado con respecto a las instrucciones de la corte es la que se refiere a la debida definición de lo que constituye “premeditación” y “deliberación”; y especialmente a la omisión de la corte de dar al jurado una instrucción explicándole de modo claro y exacto la significación de la palabra deliberación en relación con el delito de asesinato. Debe tenerse presente que tal ins-trucción no fue solicitada por el abogado del acusado en el .acto del juicio. El distinguido abogado que representa al *432apelante ante este tribunal no intervino en el juicio de esta cansa en la corte sentenciadora.
La instrucción de la corte con respecto a este particular es como sigue:
“De modo que esta acusación imputa un delito de asesinato en primer grado, y es necesario que sepamos lo que es un delito de asesi-nato en primer grado. La ley lo define en término generales, diciendo que es la muerte ilegal de toda persona, con malicia premeditada. Malicia premeditada: Por malicia se entiende todo acto ilegal, hecbo intencionalmente, sin causa o escusa para ello; pero esta malicia no basta por sí sola para constituir el delito, sino, que es necesario ade-más que sea premeditada. De modo que, para que este delito de asesinato exista, es necesario que la malicia sea premeditada. Pre-meditar, es resolver, ejecutar un acto con anterioridad a la comisión del delito. Si nace en nuestra mente una idea que nos lleva a la comisión de un acto, después de haberlo pensado, de haberlo meditado, de haberlo deliberado, y después de haber resuelto su ejecución, eso es premeditación; pero es necesario además que esa malicia premedi-tada vaya acompañada de otras circunstancias para que sea asesinato en primer grado, y esas circunstancias son las que define la Ley en su artículo 201 del Código Penal. Este artículo dice así: ‘Todo ase-sinato perpetrado por medio de veneno, acecho o tortura, y toda clase de muerte intencional, deliberada y premeditada, o cometida al per-petrarse algún incendio, violación, robo, escalamiento o mutilación, constituye asesinato en primer grado, siendo de segundo grado todos los demás.’ De modo que este artículo de la ley es'el que determina los elementos necesarios para constituir el delito de asesinato en primer grado, y se pueden dividir en tres grupos distintos: primero, todo asesinato perpetrado por medio de veneno, acecho o tortura; segundo, toda clase de muerte intencional, deliberada y premeditada, y tercero, toda muerte cometida al perpetrarse algún incendio, viola-ción, robo, escalamiento o mutilación. De manera, que ni el primero y tercero es el objeto de la acusación Fiscal; pero sí el segundo, es decir, toda muerte deliberada y premeditada. El asesinato en se-gundo grado exige también la malicia premeditada, pero no contiene ninguno de estos requisitos del artículo 201. De manera, que porque se acuse a un individuo de haber cometido un delito de asesinato con malicia premeditada, no significa esto que sea asesinato en primer grado; puede serlo de segundo grado. ’ ’
La instrucción con respecto a este particular se extiende *433más de lo necesario al definir la palabra premeditación, y habiendo el juez explicado extensamente esa palabra, pudo también haber explicado o haber definido debidamente y de modo más explícito la palabra deliberación y haber apreciado la distinción que existe entre ellas. Pero no apareciendo qne ésto hubiera sido solicitado, debe considerarse que no fné nn error esencial.
La corta instruyó al jurado que la malicia premeditada es elemento esencial a todo asesinato, sea de primer grado o de segundo grado; pero para ser constitutiva de asesinato en primer grado la muerte tiene que ser intencional, deliberada y premeditada. No explicó la corte el significado de la palabra deliberación, pero dió instrucciones respecto a la malicia pre-meditada que correctamente expresan y comprenden ambas ideas, la premeditación y la deliberación; esto es suficiente, y no es necesario explicar los dos términos separadamente.
En un caso de North Carolina, el Juez Sr. Hoke de aquel Estado trata esta cuestión con tal claridad y habilidad, que debe permitírsenos que copiemos extensamente de su opinión, según aparece en las páginas 283 a la 288 del 50 Southeastern Reporter, en donde se dice:'
"Además,'se ha sostenido que las instrucciones son erróneas, por-que mientras explicando al jurado el significado de la ‘premedita-ción,’ la corte no explicó el término ‘deliberación,’ ambas palabras estando empleadas en el estatuto definiendo el crimen de asesinato en primer grado.' Pero a nuestras mentes las instrucciones no están abiertas a este ataque. El juez dijo al jurado, entre otras cosas, sobre esta cuestión: ‘ La palabra ‘premeditación’ quiere decir pensar de antemano, como cuando un hombre piensa respecto la comisión de un acto, y concluye y determina en su mente cometer el acto. El entonces ha premeditado la comisión del acto. La ley no da regla alguna respecto al tiempo que debe transcurrir entre el momento cuando una persona premedita o llega a una determinación en su mente de matar a otra persona y el momento cuando él realiza el acto de matar. No es cuestión de tiempo. Es meramente una cuestión de si el acusado ha formado o nó en su mente la determinación de matar al interfecto, y entonces algún tiempo posterior, inmediato o remoto lleva a efecto su determinación, previamente formada, matando al *434interfecto. Si existe una intención de matar y el acto de matar ■ocurre simultáneamente, entonces no hay premeditación. Si el pri-sionero pensó el propósito de matar bastante tiempo para formar un ■designio fijado de matar, y a un tiempo posterior, no importa tan seguido o tan remoto, lo puso en ejecución, había suficiente premedi-tación para justificar al jurado en presentar un veredicto de asesinato en primer grado. Los dos términos ‘deliberación’ y ‘premeditación,’ mientras frecuentemente usados en esta conexión indistintamente, porque quizá los hechos requieren que se deba referir a ellos separa-damente, no tiene exactamente el mismo significado. ‘Premeditar’ envuelve la idea de anterior consideración, mientras ‘deliberar’ más íbien indica reflexión, el pesar las consecuencias del acto con más o menos calma. Pero si las instrucciones del juez están redactadas en palabras que expresan ambas ideas, y que completamente las explican al jurado, son correctas, aunque el juez no haya definido cada tér-mino separadamente. (Lang v. State, 84 Ala., 1; 4 South., 193; 5 Am. St. Rep., 324.) En las instrucciones que tenemos delante, el .juez dió una explicación ámplia de ambas palabras del estatuto de-finiendo el crimen. El excluyó toda idea de una muerte por pasión súbitamente nacida, y ordenó al jurado, que antes de condenar por el crimen más alto, que la muerte debía resultar de una determinación fija, previamente formada, después de pesar la cuestión. Tales son los requisitos de la ley respecto de esta cuestión y es bien sostenida por la jurisprudencia. (Slate v. Hunt, 134 N. C., 684 ; 47 S. E., 49; State v. Spivey, 132 N. C., 989; 43 S. E., 475.)”
State v. Exum, 50 S. E. Rep., 288.
Si hubiera la corte sentenciadora seguido en el caso que .ahora está sometido a nuestra consideración, la senda mar-■cada en el caso de North Carolina hubiera procedido correc-tamente; pero la cuestión que tenemos que resolver es si en las instrucciones que se dieron aparecía un error que exigiera la revocación de la sentencia.
Como hemos visto ya, la instrucción dada por la corte de la malicia premeditada, abarca la deliberación - que es ele-mento esencial del asesinato en primer grado, pero no del de .segundo grado. El juez instruyó al jurado que la malicia premeditada es elemento esencial del asesinato en segundo grado, y por tanto, según las instrucciones dadas por él, es necesario que existiera la deliberación para una convicción *435de este grado. Esta instrucción no es nna exposición correcta de la ley, pero no constituye error perjudicial, y no es causa suficiente para fundar una revocación de la sentencia.
De un debido examen de los hechos de este caso según aparecen de la exposición de hechos que se encuentra en los autos o segiin se encuentran especificados en la confesión del acusado que hemos copiado en su totalidad anteriormente, se verá claramente que el delito cometido fué el de asesinato en primer grado, y que no se mostró razón alguna por la cual pudiera rebajarse el grado de ese delito al de asesinato en segundo grado, o a uno inferior. El infortunado preso fué herido cuatro veces mientras se encontraba durmiendo a media noche.
Por esta razón no era necesario dar al jurado ninguna instrucción con respecto a lo que constituye asesinato en se-gundo grado, pues era bastante con darle instrucciones en relación con el delito de asesinato en primer grado. Debe notarse de acuerdo con las sentencias citadas a continuación que las cortes han declarado en casos en que los hechos tienen alguna semejanza, pero que no son tan claros como los del presente caso, que las instrucciones solicitadas por el acusado con respecto a asesinato en segundo grado fueron debida-mente denegadas por la corte.
Las cortes del continente han hecho algunas observaciones con referencia a este particular en varios casos, en la forma siguiente:
“El acusado había amenazado con matar a su padre repe-tidas veces. Una noche él se acercó a la cama de su padre, y le disparó, matándolo, mientras dormía, con una pistola que él había preparado, y después fué donde los vecinos y les manifestó que otro había hecho los disparos. Se resplvió que la corte no erró al negar dar instrucciones de asesinato en segundo grado.” (Swan v. State, 39 Tex. Cr. Appeal, 533.)
Cuando en un juicio por asesinato, la evidencia demuestra que el interfecto fué muerto por disparo de arma de fuego hecho por el acusado, estando el primero sentado, desarmado, *436frente al fogón de la chimenea de sn casa, no se cometió error por la corte en no dar instrucciones de segundo grado. (Macklin v. State, 53 Tex. Cr. App., 197.)
Cuando en nn juicio por asesinato en primer grado, los testigos de la acusación testificaron que el acusado entró en nn café, donde encontró al interfecto sentado en una mesa, dormido, y sin decir nada al interfecto, disparó contra él, matándolo, cuya evidencia no fué contradicha, excepto por el testimonio del acusado en sn propio beneficio, no se cometió error por la corte al negar dar instrucciones de asesinato en segundo grado. (State v. Nichans, 188 Mo., 304; 87 S. W., 473.)
Cuando el interfecto fué llamado de su casa de comercio, tarde en la noche, y pocos momentos después fué encontrado muerto con tres heridas mortales en su cabeza, y la evidencia tendía a demostrar que ellas fueron inferidas por el acusado, no hubo error al negar dar instrucciones con respecto al ase-sinato en segundo grado, puesto que el acusado era culpable de asesinato en primer grado o inocente.
(State v. Furguerson, 162 Mo., 668; 63 So. West, 103, y casos citados.)
Por el hecho de que la corte sentenciadora diera instruc-ciones con respecto a asesinato en segundo grado, lo que no era necesario según los hechos del caso, si las mismas eran favorables al acusado, aun cuando hayan sido erróneas no constituye un error esencial y no puede el acusado formular ninguna objeción contra las mismas (Tubb v. State, 55 Tex. Cr. App., 627; Mackling v. State, 53 Tex. Cr. App., 197 Lounder v. State, 46 Tex. Cr. App., 125; State v. Glahn [Mo.], 11 Southwest. Rep., 264; State v. Jackson [Mo.], 66 Southwest. Rep., 939.)
En nn caso de New York se hace referencia al mismo prin-cipio en una forma muy clara y correcta, a saber:
“Como no se presentó cuestión alguna con respecto a homicidio, justificable en este caso, el acusado no tenía derecho a solicitar de la corte que instruyera al jurado con referencia a ese delito; y aunque *437la instrucción dada era errónea de acuerdo eon la ley, no veo que dicba instrucción pudiera en manera alguna haber sido perjudicial al acu-sado. ’ ’
Shorter v. The People, 2 N. Y. Court App. (2 Comstock), 203.
Ningún acusado puede hacer alegación alguna con respecto a una instrucción que aunque sea errónea es demasiado favorable para el mismo. Así resultaría con la que dió la corte sentenciadora al expresar al jurado que era necesario la prueba de la deliberación para que el delito constituyera ase-sinato en segundo grado, la que siendo demasiado fuerte o exi-giendo más de lo que la ley exigía, resultaría por tal rpotivo favorable al acusado y por consiguiente no sería perjudicial y era inmaterial. State v. Garborough [Kansas], 18 Pac. Rep., 474; People v. Callaghan [Utah], 6 Pac. Rep., 49; Sparf and Hansen v. U. S., 156 U. S., 103 et seq., y se citan casos de California y de otros estados.)
La Corte Suprema de Wyoming, por medio del Juez Sr. Conaway, en una opinión muy razonada y acabada, discute una cuestión importante que frecuentemente liemos resuelto, y que en realidad se encontraba comprendida en un estatuto de la Isla muy beneficioso, en 30 de marzo de 1905. Leyes de la Sesión de 1905, página 10. El ilustre tribunal se expresa como sigue:
“La regla con respecto a revocación de sentencias debido a ins-trucciones erróneas dadas al jurado por la corte y según ha sido expresado por Thompson, sobre juicios, que la regla de casi todas las cortes es ‘ que no se revocará ninguna sentencia porque se hayan dado instrucciones erróneas a menos que resulte probable que el jurado fué inducido erróneamente. debido a dichas instrucciones. ’ Y de nuevo se dice: ‘Por supuesto que jamás podría decirse que el jurado fué inducido erróneamente por las instrucciones erróneas que se le dieron, cuando ha llegado a un resultado correcto con su veredicto. De conformidad con este principio es la práctica de la mayor parte de las cortes antes de resolver con respecto a excepciones que se for-mulen a las instrucciones, e investigar la prueba y ver si el veredicto fué correcto; y si se encuentra que es así, la corte no hará ninguna otra investigación.’ (2 Thomp. Trials 2401, 2402 y las autoridades *438que allí se citan.) Este principio está sostenido por numerosas auto-ridades de la mas alta consideración. Algunas cortes son de parecer que la doctrina referente al error que no perjudica, no tiene igual aplicación en casos criminales que en casos civiles, y otras cortes han declarado que un error en las instrucciones se presuma que es perju-dicial. Admitiendo sin discusión o sin resolver ninguno de los pun-tos que ambas restricciones de la regla son correctas en su debida aplicación, puede decirse propiamente que jamás tiene una parte el derecho a solicitar un nuevo juicio en un caso civil o criminal, porque se haya cometido un error en las instrucciones dadas al jurado, cuando aparece claramente de la prueba que el veredicto es correcto y que de concederse un nuevo juicio ha de obtenerse el mismo resultado, lo que así se obtendría si las instrucciones fueron correctas * * *. Nin-gún fin útil podía obtenerse con el nuevo juicio. Ninguna ventaja podría proporcionársele al apelante. Ninguna prueba nueva podía cambiar el resultado. El apelante debe a sus propias confesiones y a sus manifestaciones el hecho que en los autos aparezca prueba que siempre' dará por resultado su culpabilidad al celebrarse un juicio imparcial. La otra prueba con respecto a su culpabilidad es satis-factoria. La celebración de otro juicio dará por resultado necesaria-mente que se le encuentre culpable de acuerdo con cualesquiera ins-trucciones que sean correctas. El ha seguido los consejos de su her-mano hasta el punto de confesar su delito, pero no hasta el de decla-rarse culpable y de,solicitar clemencia del tribunal. Pero este es un caso en que ni la corte sentenciadora ni esta corte tiene discreción alguna o poder para conceder clemencia o perdón. Al dictarse un veredicto de culpabilidad o al alegarse la culpabilidad del delito de asesinato en primer grado, la corte sentenciadora debe dictar la sen-tencia que proceda de acuerdo con la ley. Apareciendo de los autos que esta sentencia era correcta y legal, esta corte debía confirmarla y fijar la fecha para su ejecución. Ya se ha dicho bastante para mos-trar que esta corte no podía adoptar otro procedimiento. De la prueba aparece la comisión de un delito de asesinato atroz y a sangre fría, siendo difícil que haya otro que pueda compararse con el mismo. Si hay consideraciones que puedan alegarse en favor de la concesión de elemeneia y perdón en este caso, esta corte no puede tenerlas en cuenta. Es obligación del departamento ejecutivo en donde reside el poder de perdonar o conmutar. Esta corte únicamente considera los autos y la ley. El veredicto del jurado está completamente sostenido por la prueba. No hubiera podido llegarse a otro veredicto por jura-*439dos que tengan en cuenta sus obligaciones con arreglo a la ley y el juramento que ban prestado. ’ ’
Miller v. State, 29 Pac., 139.
Las sentencias en el caso de New York están de acnerdo con estas apreciaciones y en nna de ellas se dijo:
“En un caso de pena capital no se revocará el veredicto que haya sido dictado sobre los hechos a menos que la corte de apelación sea de opinión que dichos hechos no fueron debidamente tomados en con-sideración, o que los mismos no justificaban el veredicto. La refe-rencia que se haga en una instrucción en un caso de asesinato a la alegación de defensa propia, como una en la que se funda el acusado para obtener un veredicto absolutorio, no es un motivo para que se conceda un nuevo juicio. El error que cometa la corte al referirse a. la prueba con respecto al cual no se ha llamado su atención en el juicio, no es un fundamento para la revocación de la sentencia, espe-cialmente cuando se ha llamado la atención al jurado de que el mismo puede corregir cualquier opinión errónea que haya formado la corte con respecto a las declaraciones y que la prueba, según se ha hecho referencia a la misma no varía sustancialmente de la que se presentó durante el juicio.” People v. Fitzhum, 137 N. Y. Ct. of App. Rep., 581.
En el presente caso los hechos según fueron confesados por el acusado demuestran la comisión de un delito de ase-sinato voluntario, deliberado y a sangre fría en la persona de un amigo por un supuesto agravio; y no hubiera sido posible para el jurado, aun cuando se le hubiera dado una instrucción mas favorable, haber dictado otro veredicto que no hubiera sido el de asesinato en primer grado. La prueba es amplia y abrumadora; y aun cuando de los autos aparecieron algunos errores ligeros de procedimiento, no podríamos, de acuerdo con nuestro estatuto y las anteriores sentencias de este tribunal, hacer ninguna otra cosa que no fuera confirmar la sen-tencia condenatoria. (El Pueblo v. Caleros, fallado en 12 de febrero de 1912, en el que se cita el caso del Pueblo v. Clemison, 250 Ill., 135; 95 No. East., 157.)
Por consiguiente, habiéndose llegado a los fines de la jus-ticia con este veredicto, la sentencia dictada por la sección 2a. *440de la Corte de Distrito de San Juan, en 13 de noviembre de 1911, debe ser confirmada en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.,